Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 64-82), without traverse in the reply filed on 25 August 2021 is acknowledged.  
Claim 83 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. (On the other hand, with regard to the unelected Group II invention, it is noted that Applicant was granted a patent (US 9,541,480 B2) on a method in which a cell attached to a surface is released by flowing a bubble over the surface, the surface comprising a non-fouling layer. Compare to the Group II invention.)
Election was made without traverse, in the timely reply to the Restriction/Election Office Action mailed 07 July 2021, filed on 25 August 2021.

Status of Claims
Claim 83 shows an incorrect status identifier. Applicant is reminded that claim 83 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.


	Claims 64-83 are pending.
Claim 83 is withdrawn from consideration.
	Claims 64-82 are rejected.
	Claims 80 and 82 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 15/378,938, 12/14/2016, which is a CON of 14/128,354, 05/20/2014, which is a 371 of PCT/US2012/044701, filed 06/28/2012, which claims benefit of 61/606,220, 03/02/2012, and claims benefit of 61/502,844, 06/29/2011, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/832,396 and 15/378,938 appear to be the same; i.e., instant application 16/832,396 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 15/378,938 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/378,938.

It is noted that provisional applications 61/606,220 and 61/502,844 do not describe an adhesive for bonding the first solid substrate to the second solid substrate. Therefore, the effective filing date of the claims describing said adhesive (claims 72-76) is 28 June 2012, the filing date of the 371 of PCT/US2012/044701, 06/28/2012, in which said adhesive is disclosed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
It is noted that the information disclosure statements (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application Nos. 15/378,938 and 14/128,354.

Drawings
The drawings were received on 27 March 2020.  Replacement drawings were received on 10 December 2020. These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 



Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:
Claim 65 recites: “The microfluidic chip of claim 64, wherein the microstructures are arranged in a linear pattern such that microstructures in a first pair of adjacent rows have a distance separating the adjacent rows, thereby forming a first gap, and wherein 
However, there is no explanation, description or definition in the specification of this concept. The specification does not recite the terms ‘first pair’, ‘adjacent rows’, ‘first gap’, ‘second gap’, and ‘second pair’ by way of explaining, describing or defining this microstructure configuration. The figures do not show this particular microstructure configuration.

In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the term appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the recitation of the concept in the claim can either be deleted or revised to a volume that is supported by the specification.

Claim Objections
Claims 80 and 82 are objected to because of the following informalities:

Claim 80 recites: “The microfluidic chip of claim 64, wherein the non-fouling composition is coupled to each of the first solid substrate and the second solid substrate by a surface linker”, which, for the purpose of claim language consistency, should read: “The microfluidic chip of claim 64, wherein the non-fouling composition is coupled to each of the first solid substrate or the second solid substrate by a surface 
Claim 82 recites: “The microfluidic chip of claim 64, wherein the non-fouling composition is configured to completely coat each of the first solid substrate and the second solid substrate”, which, for the purpose of claim language consistency, should read: “The microfluidic chip of claim 64, wherein the surface coating is configured to completely coat each of the first solid substrate or the second solid substrate.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter 

Claims 64-71 and 77-82 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Hong et al. (International Patent Application Publication No. WO 2010/124227 A2; Int. Filing Date: 23 April 2010) in view of Karp et al. (U.S. Patent Application Publication No. 2010/0112026 A1; Pub. Date: May 6, 2010), Anastasi et al. (U.S. Patent Application Publication No. 2010/0092491 A1; Pub. Date: Apr. 15, 2010), and Gillies et al. (U.S. Patent Application Publication No. 2003/0157054 A1).
[All references cited on one of the IDSs submitted 15 December 2020.]

Hong et al. addresses some of the limitations of claims 64 and 67, and the limitations of claims 65, 66, 69, 70, 71, 78, 79, 80 and 82.
Regarding claims 64, 69, 70 and 71, a method of capturing a circulating tumor cell (CTC) in a sample comprising the step of introducing said sample into a microfluidic device under conditions that allow a CTC to bind to a cell rolling-inducing agent [≈ non-fouling composition] and a capturing agent [≈ bioactive composition], the device comprising an immobilized cell rolling-inducing agent and an immobilized capturing agent (pg. 2, para. [0007]). Flow direction in the chip will be rotated by the flow 
The capturing agent was fabricated using a PDMS (polydimethylsiloxane) stencil. As shown in Figure 3, the stencil contains a micropatterned surface with features protruding from the surface. The PDMS stencil was applied to a glass substrate (pg. 31, para. [0123] thru [0124] and Figs. 3 and 4). The ridges forming the micropatterned surface can be linear, extending in a direction perpendicular to the flow (pg. 13, [0071] thru [0072] [Claim 64- a first solid substrate and a second solid substrate, wherein at least one of the first solid substrate or the second solid substrate comprises a series of microstructures configured to interact with cells, wherein the series of microstructures are perpendicular to a flow direction of the microfluidic chip, and wherein the first solid substrate and the second solid substrate are configured to be bound parallel to one another] [Claims 69, 70 and 71] [and also see Figure 1]).
Referring to Figure 4, a method for capturing CTCs from a sample, in one aspect, includes introducing the sample into the device under conditions that allow a CTC to bind to the cell-rolling-inducing agent and a capturing agent (pg. 10, cont. para. [0063] and Fig. 4 [wherein at least one of the first solid substrate or the second solid
substrate comprises the surface coating]).
	Regarding claims 65, 80 and 82, the cell capture surface [≈ surface coating] includes a cell-rolling inducing agent [≈ non-fouling composition] and a capturing agent [≈ bioactive composition] attached to a substrate. The substrate can be, for example,

(ECM)-coated substrates. The cell-rolling inducing agent and the capturing agent can be immobilized on the substrate either directly or indirectly, using, for
example a linker. The cell-rolling inducing agent and the capturing agent can
be arranged uniformly across the cell capture surface. For example, as illustrated
in Figure 1, the cell capture surface can include alternating regions having the cell- rolling inducing agent and the capture agent. The alternating regions can have
substantially the same widths or the widths can vary among the regions (pg. 11, para. [0068] thru pg. 12, cont. para. [0068] and Fig. 1).
	Regarding claims 66 and 67, the capturing agent specifically binds a
moiety on a CTC cell surface, the capturing agent selected from the group consisting of, minimally, an antibody, an antibody fragment, an engineered antibody, and a peptide. In one aspect, the antibody is anti-EpCAM (pg. 2, para. [0012] thru pg. 3, cont. para. [0012]). The cell rolling-inducing agent is a selectin, e.g., P-selectin (pg. 2, para. [0011] [Claim 67- EpCAM antibody]). For P-selectin immobilization on the mixed SAM (self- assembled monolayers) of OEG (oligo ethylene glycol)-biotin/OEG-OH. P-selectin was first biotinylated (pg. 24, para. [0107] thru pg. 25, cont. para. [0107]).
	Regarding claim 78, for flow experiments, the flow chamber was perfused with cells using a syringe pump (pg. 27, para. [0110]).
	Regarding claim 79, the method further comprises applying a shear stress between 0.05 dyn/cm2 and 10 dyn/cm2 on the sample introduced into the device (pg. 2, para. [0008]). 

(e.g. tumor stem cell and bone marrow stem cells), fetal cells, bacteria, virus, epithelial cells, endothelial cells or the like...” That is, the CTCs, shown by Hong et al., are considered to be rare cells.
It is noted that the term ‘nonfouling’ is described as: “The ‘nonfouling’ composition (see Fig. 1A) reduces the binding of non-specific cells and adsorption of the serum protein” (instant specification, pg. 7, para. [0053]). The cell rolling-inducing agent, shown by Hong et al., performs this same function (e.g., see Fig. 4), and, therefore, the terms are considered to be synonymous or interchangeable.
	It is noted that ‘bioactive composition’ is not explained, described or defined in the instant specification. The specification merely recites: “The surface coating for the capture and purification of a biological substance comprises 1) a releasable composition for releasing nonspecific blood cells and other blood components, such as protein, through a buffer rinse; and 2) a bioactive composition that captures a biological substance” (pg. 6, para. [0050]). The capturing agent, shown by Hong et al., performs this same function, and, therefore, the terms are considered to be synonymous or interchangeable.

	Hong et al. does not show: 1) the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition [Claim 64]; 2) the antibody biotinylated EpCAM antibody [Claim 67]; 3) the non-fouling composition comprises a lipid layer [Claim 68]; 4) the binding moiety comprises an antibody, and the antibody comprises a heavy chain and a light chain that binds EpCAM, wherein (a) the heavy chain comprises CDR1, CDR2, and CDR3 of SEQ ID NO: 1, and (b) the light chain comprises CDR1, CDR2, and CDR3 of SEQ ID NO: 2 [Claim 77]; and 5) the surface coating is attached to the solid substrate by, minimally, hydrogen bonding [Claim 81].

	Karp et al. addresses some of the limitations of claim 64, and the limitations of claims 68 and 81.
	Karp et al. shows surfaces and materials for cell rolling applications (Abstract [nexus to Hong et al.] [cell rolling surface]). FIG. 1 schematically illustrates cell rolling controlled via cell adhesion molecules on a surface according to various embodiments of the present invention. They can also be used for the disposal of specific cells (e.g., cancer cells), etc. As a further example, these coated surfaces and devices comprising them can be used to separate cells into subpopulations (pg. 5, para. [0052] and Fig. 1). Cells that are trapped may be, for example, circulating cells, such as metastasizing cancer cells (pg. 6, cont. para. [0057] [nexus to Hong et al.] [a device for enriching rare cells, capture CTCs]). Examples of cell adhesion molecules include full length, fragments thereof, analogs of, and/or modifications of selectins (e.g., E-selectins, P-selectins, L-selectins) (pg. 3, para. [0036] [nexus to Hong et al.] [selectins, P-selectin]). Immobilization of biotinylated P-selectin on a mixed SAM of OEG-biotin/OEG-OH was performed through streptavidin (pg. 2, para. [0023] [nexus to Hong et al.] [biotinylated P-selectin]). Amine, aldehyde and epoxy functionalized glass substrates were tested (pg. 2 (pg. 2, para. [0021] [nexus to Hong et al.] [shear force of about 2.5 to about 10 dyne/cm2]).
	Regarding claim 64, surfaces with at least partial coatings of an ordered layer of a cell adhesion molecule which is bound to the surface of the substrate. In some embodiments, the cell adhesion molecules are bound to the surface of the substrate
through interactions that include one or more non-covalent bonds (pg. 4, para. [0044] [the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition]).
	Regarding claim 68, an early example of cell rolling studies was performed in 1991 using selectins with lipid bilayers (see. Lawrence, M.B. and Springer, T.A., the entire contents of which are herein incorporated by reference in their entirety (Lawrence et al. ((1991) Cell 65: 859-873; cited on the IDS submitted 15 December 2020)) (pg. 8, para. [0077]).
	Regarding claim 81, methods are described in which streptavidin molecules were used to form non-covalent bridges between biotinylated selectins and a mixed SAM of OEG-biotin/OEG-OH (pg. 4, para. [0044] [hydrogen bonding]).

	Anastasi et al. and Gillies et al. address some of the limitations of claim 67, and the limitations of claim 77.
	Anastasi et al. teaches that the targeting of tumor tissues by antibodies able to
 Epithelial cell adhesion molecule (EpCAM) is expressed at the basolateral membrane on simple epithelia where it is involved in calcium-independent hemophilic cell adhesion (pg. 1, para. [0002] [nexus to Hong et al.] [anti-EpCAM antibody, capture circulating tumor cells (CTCs)]).
	Regarding claim 67, Anastasi et al. shows an anti-EpCAM antibody, designated ST3232/10, which exhibits properties suitable for both therapeutic and diagnostic applications. It shows a high affinity for the native antigen and good tumor selectivity (Abstract). According to the described invention, recombinant derivatives or conjugates of the monoclonal anti-human EpCAM or fragments thereof are also indicated as "derivatives". In a most particularly preferred embodiment of the invention, other than the antibody and the fragments, also the derivatives thereof are biotinylated (pg. 3, para. [0036] [biotinlylated EpCAM antibody]).
Regarding claim 77, the variable region of the antibody heavy chain comprises all three complementarity determining regions (CDRs) having the sequence of SEQ ID No. 2, SEQ ID No. 4 or SEQ ID No. 6 (pg. 2, para. [0016]). The variable region of the antibody light chain comprises all three complementarity determining regions (CDRs) having the sequence of SEQ ID No. 8, SEQ ID No. 10 or SEQ ID No. 12 (pg. 2, para. [0019]). Table I shows the amino acid sequences for CDR1, CDR2 and CDR3 of both the variable heavy chain and variable light chain of the anti-EpCAM antibody, ST3232/10 (pg. 7, para. [0088], Table I). The antibody is chimeric and can be fused to another protein or linked to an agent or a marker (pg. 2, para. [0026] [CR1, CDR2, CDR3 of a heavy chain and a light chain of EpCam antibody]).

	Gillies et al. provides motivation for using an anti-EpCam antibody heavy chain
peptide sequence represented by SEQ ID NO: 1, and an anti-EpCam antibody light chain peptide sequence represented by SEQ 1D NO:2, by way of addressing the limitations of claim 77.
Regarding claim 77, Gillies et al. shows recombinant antibodies that specifically bind human epithelial cell adhesion molecule (EpCAM), and their use as a diagnostic, prognostic or therapeutic agents (pg. 1, para. [0002]). In particular, the invention is described by recombinant KS antibodies in which the amino acid sequences have been modified to reduce their immunogenicity in humans (pg. 1, para. [0008]). The term "KS antibody" is understood to mean an antibody that binds specifically to the same human EpCAM antigen bound by murine antibody KS-1/4 expressed by a hybridoma. The KS antibody preferably comprises (i) an amino acid sequence of SASSSVSY (amino acids 24-31 of SEQ ID NO:1) defining at least a portion of an immunoglobulin light chain CDR1 sequence, (ii) an amino acid sequence of DTSNLAS (amino acids 49-55 of SEQ ID NO:1) defining at least a portion of an immunoglobulin light chain CDR2 sequence, (iii) an amino acid sequence of HQRSGYPYT (amino acids 88-96 of SEQ ID NO:1) defining at least a portion of an immunoglobulin light chain CDR3 sequence, (iv) an amino acid sequence of GYTFTNYGMN (amino acids 26-35 of SEQ ID NO:2) defining at least a portion of an immunoglobulin heavy chain CDR1 sequence, (v) an amino acid sequence of WINTYTGEPTYAD (amino acids 50-62 of SEQ ID NO:2) defining at least a portion of an immunoglobulin heavy chain CDR2 sequence, or (vi) an amino acid sequence of SKGDY (amino acids 101-105 of SEQ ID NO:2) defining at least a portion 
It is noted that the boldened amino acids from the sequences cited above, namely GYTFTNYGMN and WINTYTGEPTYAD, and are found in instant SEQ ID NO.: 1; 
It is noted that the boldened amino acids from the sequences cited above, namely DTSNLAS, are found in instant SEQ ID NO: 2.
More generally, the recombinant anti-EpCAM antibody has an immunoglobulin variable heavy chain sequence having the following amino acid sequence (SEQ ID NO: 6) (“X” represents a substituted amino acid):
Q-X-Q-L-V-Q-S-G-X-E-X-K-K-P-G-E-X-V-K-I-S-C-K-A-S-G-Y-T-F-T-N-Y-G-M-N- W-V-X-Q-X-P-G-K-G-L-X-W-M-G- W-I-N-T-Y-T-G-E-P-T-Y-A-D-X-F-X-G-R-X-X-X-S-L-X-T-S-X-S-T-A-X-L-Q-X-X-X-L-R-X-E-D-X-A-X-Y-F-C-V-R-F-I-S-K-G-D-Y-W-G-Q-G-T-S-V-T-V-S-S (pg. 5, para. [0053] thru pg. 6, cont. para. [0053]).
The recombinant anti-EpCAM antibody has an immunoglobulin variable light chain sequence having the following amino acid sequence (SEQ ID NO: 3) (“X” represents a substituted amino acid):
X-I-X-L-T-Q-S-P-A-X-X-X-X-S-P-G-X-X-X-T-X-T-C-S-A-S-S-S-V-S-T-X-L-W-Y-X-Q-K-P-G-X-X-P-K-X-X-I-X-D-T-S-N-L-A-S-G-X-P-X-R-F-S-G-S-G-S-G-T-X-Y-X-LX-
I-X-S-X-E-X-E-D-X-A-X-Y-Y-C-H-Q-R-S-G-Y-P-Y-T-F-G-G-G-T-K-X-E-I-K (pg. 3, para. [0030]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the microfluidic chip for 
One of ordinary skill in the art would have been motivated to have made those modifications, because Karp et al. teaches that depending on the intended use of the coated surface, the layer of cell adhesion molecules may include a single cell adhesion molecule or a combination of different cell adhesion molecules. In some embodiments, cell modifying ligands may be co-immobilized with cell adhesion molecules. In certain embodiments, the cell modifying ligand may be attached non-covalently. In certain embodiments, the ordered layer comprises at least one cell modifying ligand that is covalently attached to the surface and least one cell modifying ligand that is non-covalently attached to the surface (pg. 5, para. [0051]). That is, incorporating non-covalent bonding technology (or a lipid layer) into the device renders the device more versatile by way of enabling different types of capturing agents/bioactive compositions to be combined onto one substrate (in a non-permanent manner), depending upon its intended use, which would, in turn, improve its general therapeutic potential.

It would have been further obvious to have incorporated an EpCAM antibody having specific heavy and light chain amino acid sequences into the bioactive composition [Claim 77], with a reasonable expectation of success, because both Anastasi et al. and Gillies et al. show that recombinant EpCAM antibody having CDR1, CDR2 and CDR3 light and heavy chain regions composed of specific amino acid sequences can be effective in binding to the EpCAM molecule, which is the purpose for which EpCAM antibody is used, in the device and method for selectively enriching rare 
One of ordinary skill in the art would have been motivated to have made those modifications, because Anastasi et al. teaches that recombinant anti-EpCAM antibody can be tailored (by selectively determining those CDR regions having specific amino acid sequences) so as to reduce their immunogenicity in humans (pg. 1, para. [0008]). In addition, Anastasi et al. teaches that specific heavy chain variants (VH) can be tested to determine if specific amino acid insertions would result in improved binding (to EpCAM) (pg. 13, Table 6 legend). That is, one of ordinary skill in the art would have been motivated to have utilized recombinant biotechnology in order to produce CDR heavy and light chain regions with specific amino acid sequences which would either improve the binding capability of the anti-EpCAM antibody (to EpCAM on circulating tumor cells) and/or reduce the immunogenicity of the antibody, thereby improving the EpCAM antibody as a therapeutic.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

s 72-76 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hong et al. in view of Karp et al., Anastasi et al., and Gillies et al., as applied to claims 64-71 and 77-82 above, and further in view of Hwang et al. (U.S. Patent Application Publication No. 2007/0160502 A1; cited on the IDS submitted 15 December 2020),  and Sharma et al. ((2011 Apr.) Annals Biomed. Eng. 39(4): 1313-1327).

Hong et al. in view of Karp et al., Anastasi et al., and Gillies et al., as applied to claims 64-71 and 77-82 above, do not show: 1) the microfluidic chip further comprising any of the limitations related to the use of an adhesive for bonding the first solid substrate to the second solid substrate [Claims 72, 73, 74, 75, and 76]).

Hwang et al. and Sharma et al. address the limitations of claims 72, 73, 74, 75 and 76.
Hwang et al. shows a method for fabricating a microfluidic device in an efficient manner (pg. 1, para. [0008] [nexus to Hong et al.] [microfluidic device or chip]). The microfluidic device is used for cell binding (pg. 4, para. [0042], Example 1 [nexus to Hong et al.] [device for cell binding]). The first substrate may be a material selected from the group consisting of glass or polymers (e.g., plastics) (pg. 2, para. [0029]). The second substrate, which has a microstructure, may be a material selected from the group consisting of glass or polymers (e.g., plastics) (pg. 3, para. [0033] [nexus to Hong et al.] [a first and second substrate, glass, plastic]). The device may be used as an analytical device, such as a lab-on-a-chip (pg. 1, para. [0005] [nexus to Hong et al.] [a microfluidic chip]).

In addition, Hwang et al. shows the use of a laminating tape as support layer incorporated into the microfluidic device (pg. 2, para. [0030] thru [0031]). A blue tape was laminated to a thickness of several tens of micrometers on a first surface, which was opposite to the surface on which SU-8 would be coated.  The surface opposite to the blue tape, i.e., the surface to be bound with the lower substrate, was spin coated with SU-8 2500 (pg. 4, para. [0044]).
That is, Hwang et al. envisions the use of a tape adhesive in the described microfluidic device.

Sharma et al. shows examples of point of care (POC) diagnostic applications for ‘lab on a chip’ devices (pg. 1313, column 1, Abstract [nexus to Hong et al.] [microfluidic device or chip]). Advantages gained from microfabrication and nanofabrication approaches have since been leveraged for chemical, biological, and physical processes from the molecular to the cellular scales. These approaches have been applied to a variety of fields from drug discovery for improved molecular assays to biomimetic 
Regarding claims 75 and 76, an exemplary microfluidic device, shown by Martinez et al. ((2008) PNAS 105(50): 19606-19611); incorporated by reference here), is a three-dimensional (3D) device fabricated by assembling alternating layers of SU-8 patterned paper with double-sided adhesive tape. By patterning SU-8 photoresist onto the paper, hydrophilic channels could be easily created and fluids were able to move vertically through the layers by laser cutting holes through the tape (Fig. 2) (pg. 1316, column 2, para. 1 and pg. 1317, Fig. 2 [nexus to Hwang et al.] [SU-8 epoxy coating] [Claim 75- the inner hollow opening determines a path for the rare cells to travel through the microfluidic chip]).
Figure 2 shows that the adhesive tape determines the height of the channels (here, holes) of the microfluidic chip (pg. 1317, column 1, Fig. 2, Step 2 [Claim 76]). The device has four channels (pg. 1316, column 2, para. 1 [nexus to Hwang et al.] [microchannels]).

Compare the incorporation of tape in the microfluidic devices, shown by Hwang et al. and, more specifically, Sharma et al., to Applicant’s use of 3M double sided tape as the adhesive to join together a PMMA substrate and a glass substrate (originally-filed specification, pg. 20, lines 12-13).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the microfluidic chip for 
In addition, because Sharma et al. shows the use of double-sided adhesive tape to bind alternate layers of paper patterned with the epoxy SU-8 (and Hwang et al. shows the general incorporation of adhesive tape in the described microfluidic device which also incorporates the plastic/epoxy SU-8), it would have been obvious to one of ordinary skill in the art to have substituted the PDMS photomasking technique, as shown by Hong et al., with the use of an adhesive, such as a double-sided tape, to bind together two substrates, such as the glass and plastic substrates, shown by Hong et al., with the reasonably predictable expectation that the two substrates would become bound to each other (MPEP 2143 (I)(A,B(3),G)). In addition, Sharma et al. shows that 
One of ordinary skill in the art would have been motivated to have made those modifications, because Sharma et al. teaches that because POC applications are so cost sensitive, effective technologies that can be developed with this constraint hold much potential to be leveraged for other applications as well, especially for custom assay development and academic prototyping. The described POC devices provide the reader with a survey of novel fabrication techniques as alternatives to more conventional, expensive, and time intensive traditional approaches. The described POC devices offer the promise of more rapid phototyping with less investment in capital equipment as well as greater flexibility. The described POC applications represent novel low-cost fabrication technologies that obviate many of the legacy micro and nanofabrication processes (pg. 1313, column 2, last para. thru pg. 1314, lines 1-11). That is, the incorporation of low-cost materials (such as adhesive tape) into the manufacture of microfluidic devices or chips will render said devices or chips more affordable and portable, and, therefore, more available as POC devices to more endusers, including lab personnel and patients themselves, by way of improving said microfluidic devices or chips.
prima facie obvious to a person of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651